 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   CALIFORNIA TRUCKING                                Case No.: 3:18-cv-02458-BEN-BLM
     ASSOCIATION, et al.,
10
                                      Plaintiffs,       ORDER GRANTING DEFENDANTS’
11                                                      AND INTERVENOR-DEFENDANT’S
     v.                                                 MOTIONS TO DISMISS
12
                                                        [Docs. 28, 29]
     ATTORNEY GENERAL XAVIER
13
     BECERRA, et al.,
14                                  Defendants,
15
     INTERNATIONAL BROTHERHOOD
16   OF TEAMSTERS,
17                       Intervenor-Defendant.
18
19         Defendants Xavier Becerra, Andre Schoorl, and Julie Su, as well as Intervenor-
20   Defendant International Brotherhood of Teamsters move to dismiss Plaintiffs’ First
21   Amended Complaint in its entirety. Docs. 28, 29. For the following reasons, the motions
22   are GRANTED.
23         Plaintiffs California Trucking Association, Ravinder Singh, and Thomas Odom filed
24   suit on October 25, 2018, to challenge the constitutionality of and enjoin enforcement of
25   California’s Industrial Commission Wage Order No. 9, as interpreted by the California
26   Supreme Court in Dynamex Operations West, Inc. v. Superior Court, 232 Cal. Rptr. 3d 1
27   (Cal. 2018). The Dynamex Court set forth a new standard, the “ABC test,” for determining
28
                                                    1
                                                                           3:18-cv-02458-BEN-BLM
 1   whether a worker qualifies as an “employee” for purposes of Wage Order 9.1 Doc. 1.
 2   Plaintiffs’ First Amended Complaint seeks declaratory and injunctive relief, contending
 3   that Wage Order 9, as enforced under the Dynamex standard, is preempted by the Federal
 4   Aviation Administration Authorization Act and the Federal Motor Carrier Safety Act and
 5   violates the Commerce Clause of the United States Constitution. Doc. 25, p. 4.
 6          The Court takes judicial notice of the fact that, on September 18, 2019, Governor
 7   Gavin Newsom signed into law Assembly Bill 5 (“AB-5”), which concerns Wage Order 9
 8   and the labor standard set forth in Dynamex. See Krystal, Inc. v. China United Transport,
 9   Inc., 2017 WL 6940544, at *3 (C.D. Cal. Apr. 12, 2017) (explaining that under Fed. R.
10   Evid. 201(b)(2), a court may take judicial notice of a fact that is not subject to reasonable
11   dispute because it “can be accurately and readily determined from sources whose accuracy
12   cannot reasonably be questioned”). This change in California law, at this time, raises
13   federal questions of mootness and standing, necessitating dismissal of this action without
14   prejudice.
15          AB-5’s effective date of January 1, 2020 raises standing questions related to whether
16   an imminent and concrete injury exists sufficient to confer standing on Plaintiffs. The new
17   law leaves unclear whether Defendants will enforce the Dynamex decision against
18   Plaintiffs before AB-5 takes effect. See MedImmune Inc. v. Genentech, Inc., 549 U.S. 118,
19   127 (2007) (Standing requires the plaintiffs to show a dispute that is “definite and concrete,
20   touching the legal relations of parties having adverse legal interests, and that it be real and
21   substantial and admit of specific relief through a decree of a conclusive character, as
22   distinguished from an opinion advising what the law would be upon a hypothetical state of
23   facts.”).
24          Moreover, the passage of AB-5 also raises questions of mootness. Article III of the
25   United States Constitution confers jurisdiction on federal courts over “cases” and
26
27
            1
             Wage Order 9 establishes minimum wage, overtime, and other basic labor
28   standards protections for employees in the transportation industry.
                                                    2
                                                                               3:18-cv-02458-BEN-BLM
 1   “controversies.” A federal court does not have jurisdiction to hear cases that are neither
 2   ripe for review nor “moot.” “Mootness is the ‘doctrine of standing set in a time frame: The
 3   requisite personal interest that must exist at the commencement of the litigation (standing)
 4   must continue throughout its existence (mootness).”           Native Village of Noatak v.
 5   Blatchford, 38 F.3d 1505, 1509 (9th Cir. 1994). Here, the State of California passed a law
 6   potentially affecting Wage Order 9 and the test set forth in Dynamex, which will not take
 7   effect until January 1, 2020. Because of this change in the law, Plaintiffs’ lawsuit, as it is
 8   currently plead, leaves the Court with “theoretical possibilities,” which it is not authorized
 9   to decide. See id. at 1510 (“Federal courts are not authorized to address such theoretical
10   possibilities.”) (“A statutory change . . . is usually enough to render a case moot . . .”).
11   Accordingly, at this time, this action is dismissed without prejudice for lack of standing
12   and for mootness.
13         For the previous reasons, Defendants’ motions to dismiss are GRANTED, and this
14   action is DISMISSED WITHOUT PREJUDICE.2 Plaintiffs may file an amended
15   complaint within 60 days of the date of this Order.
16         IT IS SO ORDERED.
17
18   Date: September 24, 2019                       __________________________________
                                                    HON. ROGER T. BENITEZ
19
                                                    United States District Judge
20
21
22
23
24
25
26
27
           2
            The Court makes no findings on the merits of the parties’ arguments within their
28   motions to dismiss. Therefore, those arguments may be reasserted.
                                                   3
                                                                               3:18-cv-02458-BEN-BLM
